Case 2:13-md-02445-MSG Document 585-4 Filed 09/18/19 Page 1 of 1
Deborah Jaskot

Direct Purchaser Plaintiffs’ expert Deborah Jaskot is a 30-year veteran of the
pharmaceutical industry, who served in various roles at Sandoz and Teva, and now consults for
various pharmaceutical companies. As Teva’s Vice President, U.S. Generic Regulatory Affairs
& North America Policy, she oversaw all of its regulatory affairs and regulatory policy work, she
was integrally involved in obtaining FDA approval of several hundred generic drug applications
for a wide variety of different drugs and dosage forms, and she regularly interacted with the
FDA. In her opening report, Ms. Jaskot opines regarding two primary issues. First, Ms. Jaskot
opines that there were no regulatory hurdles or obstacles that would have prevented approval of
Amneal’s and Actavis’s ANDAs for generic Suboxone between August 22, 2012 and September
1, 2012, assuming that the shared REMS would have been approved by FDA during that time —
frame. Second, Ms. Jaskot opines that each of the requests in Reckitt’s September 25, 2012
citizen petition lacked a reasonably sufficient factual and legal basis and, therefore, a reasonable
petitioner would not expect the petition to be granted. She also opines that if she had been in
charge of signing off on citizen petitions at Reckitt in 2012, she would not have signed and
agreed to file the September 25, 2012 citizen petition. In her rebuttal report, Ms. Jaskot responds
to critiques by Reckitt’s experts, Dr. Fleischer and Mr. Bradshaw, providing additional evidence
to support the opinions in her opening report and rebut their incorrect and/or out-of-context
critiques. Ms. Jaskot’s opening report was 28 pages, her rebuttal was 27 pages, and her
supplemental rebuttal concerning the Kinard deposition (filed pursuant to the Court’s Order, and

incorporating the late discovery allowed by the Court) was 2 pages.
